Citation Nr: 0121382	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  00-02 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased initial evaluation for a 
disability of the second toe of the left foot, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an effective date earlier than April 9, 
1986, for the grant of service connection for the disability 
of the second toe of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Army from June 1976 
to July 1979.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions 
issued the Department of Veterans Affairs (VA) Regional 
Office (RO) in Little Rock, Arkansas in which the RO granted 
service connection for a disability of the second left toe 
and assigned an effective date of April 9, 1986, as well as a 
10 percent evaluation.

In May 2001, a Travel Board hearing was held at the RO before 
the undersigned, who is a member of the Board rendering the 
final determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b).  A transcript of the hearing testimony 
is in the claims file.  The record was held open for thirty 
days for the submission of additional evidence, but no such 
evidence was submitted by the appellant or his 
representative.  Therefore the case is ready for appellate 
review.

It is noted that the appellant appealed the initial 10 
percent rating that was assigned to the second left toe 
disability after service connection was granted.  As such, 
the guidance of Fenderson v. West, 12 Vet. App. 119 (1999) is 
for application.  Thus the issue on appeal is as set out on 
the title page.

The Board also notes that the RO issued a rating decision in 
April 2000 that denied the appellant's claims of entitlement 
to service connection for bilateral bunions and fallen 
arches.  The appellant was notified of this rating decision, 
but apparently has apparently neither initiated nor completed 
the procedural steps necessary for an appeal on either of 
these issues.  However, section 7(b) of the Veterans Claims 
Assistance Act of 2000 states that, in the case of a claim 
for benefits finally denied as being not well grounded 
between July 14, 1999 and November 9, 2000, the claim can be 
readjudicated upon the request of the claimant or the 
Secretary's own motion as if the denial had not been made.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(b), 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The RO denied the 
appellant's claims for service connection for bilateral 
bunions and fallen arches based on a determination that the 
two claims were not well grounded.  These matters are 
therefore referred to the RO for appropriate action.

The issue of an earlier effective date for the grant of 
service connection for the disability of the second toe of 
the left foot will be addressed in the REMAND section which 
follows the ORDER section in the decision below.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant's second left toe disability is manifested 
by complaints of an altered gait and pain on use.

3.  The appellant's second left toe disability is manifested 
by clinical findings of partial ankylosis of two 
articulations and pain on use with x-ray evidence of 
arthritic changes in the proximal and middle phalanges.

4.  Loss of the metatarsal head or malunion/nonunion of the 
tarsal or metatarsal bones has not been shown.

5.  A moderately severe foot injury has not been 
demonstrated.

6.  There is neither an unusual nor an exceptional disability 
picture warranting the assignment of an increased evaluation 
on an extraschedular basis.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
disability of the left second toe have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5271, 5279, 5280, 5281, 5282, 
5283, 5284 (2000); Fenderson v. West 12 Vet. App. 119 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After a thorough review of the evidence of record, the Board 
finds that the criteria, whether schedular or extraschedular, 
for an evaluation in excess of 10 percent for a disability of 
the left second toe have not been met.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§  
4.1, 4.2, 4.10, 4.41.  The evidence of the present levels of 
disability is found in the report of the VA medical 
examination conducted in November 1998, the appellant's 
testimony at his May 2001 Travel Board hearing and various 
written statements submitted by the appellant and his 
representative.

The appellant testified during his May 2001 Travel Board 
hearing at the RO that he did not have a complete roll when 
he walked off his left foot and that the toe disability 
caused him to limp and walk so as to not put pressure on the 
toe.  See Travel Board Hearing Transcript p. 4.  He further 
testified that the stiffness in the toe and the pain altered 
his gait.  Specifically, the rigidity of the toe was 
described as causing propulsion problems.  See Travel Board 
Hearing Transcript pp. 5-6.  The appellant also testified 
that his toe would hurt if he stood for two or three hours or 
if he was walking constantly and that the toe caused problems 
with climbing ladders.  He said that he was unable to 
participate in sports as he had previously and that wearing 
shoes was kind of unbearable.  See Travel Board Hearing 
Transcript pp. 6-9.  The appellant also testified that he had 
been through a lot of jobs.  See Travel Board Hearing 
Transcript p. 9.

The appellant underwent a VA foot examination in November 
1998; he reported that he walked with a limp because the 
stiffness in the toe prevents a complete rollover.  He also 
reported walking produced pain in the area of the 
metatarsophalangeal (MTP) articulation of the second toe.  On 
physical examination, the second toe of the left foot was 
well aligned.  The distal interphalangeal articulation (DIP) 
of the second toe of each foot showed a range of motion of 
zero to 20 degrees of flexion.  The range of motion of the 
proximal interphalangeal articulation (PIP) of the second toe 
of the left foot was zero and the examiner stated that 
stressing it to test the range of motion created pain.  
Radiographic examination of the second toe of the left foot 
revealed a change in configuration in the distal tuft of the 
proximal phalanx and cupping of the proximal end of the 
middle phalanx.  The examiner rendered a diagnosis of partial 
ankylosis of the PIP articulation and the MTP articulation of 
the left second toe.  The examiner also stated that it was 
likely that the described pain in the second toe would 
interfere with sports such as basketball, but that he was 
unable to estimate functional loss or limitation on a day-to-
day basis.

Review of the applications for benefits, on VA Forms 21-526 
dated in April 1986, and April 1998, reveals that the 
appellant has stated that he had not been treated after 
service for his second toe of the left foot.  In addition, 
the appellant stated on his April 1998 application that he 
had last worked in February 1998, after working at an auto 
body repair job.  He stated that he had not lost any time due 
to illness in his six years on that job.

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Consideration is 
to be given to all other potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been raised 
by the veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

When a disability is encountered that is not listed in the 
rating schedule it is permissible to rate under a closely 
related disease or injury in which the functions affected, 
the anatomical location and the symptomatology are closely 
analogous to the condition actually suffered from.  38 C.F.R. 
§ 4.20.

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter Court) held, in 
Fenderson v. West, 12 Vet. App. 119 (1999), that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  Cf. Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In that decision, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  

In that regard, the Board notes that the left second toe 
rating at issue in this case has been in effect since the 
date of the appellant's claim for service connection.  
Therefore, the Board concludes that, for the entire time 
period in question, the RO has considered the rating for the 
second left toe disability in issue to be proper.  The issue 
before the Board then is taken to include whether there is 
any basis for staged ratings at any pertinent time, to 
include whether a current increase is in order.

In reference to joints in general, the Board must consider, 
in assessing the extent of a joint disability, such factors 
as limitation of or excessive motion, weakened motion, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, 
deformity or atrophy of disuse, instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing should be considered.  38 C.F.R. 
§§ 4.40, 4.45, 4.59.  See also DeLuca v. Brown, 8 Vet. App. 
202 (1995).

More particularly, the applicable regulations contain a 
number of schedular provisions relating to the feet.  The 
Board observes as well that among those generally applicable 
to the feet, Diagnostic Codes 5279 (pertaining to 
metatarsalgia), 5280 (pertaining to unilateral hallux 
valgus), 5281 (pertaining to hallux rigidus), and 5282 
(pertaining to hammer toes) do not provide a basis for a 
higher rating in this case because the maximum evaluation 
afforded by each of them is 10 percent.  

The appellant's second left toe disability has been rated 
under Diagnostic Code 5284, foot injuries, other.  Under 
Diagnostic Code 5284, injury of the foot is rated 10 percent 
when moderate; 20 percent when moderately severe; and 30 
percent when severe.  Actual loss of use of the foot is rated 
at 40 percent. 

Diagnostic Code 5283, which pertains to the evaluation of the 
malunion or nonunion of the tarsal or metatarsal bones, 
provides a 10 percent rating when moderate; a 20 percent 
rating when moderately severe; and a 30 percent rating when 
severe.  Again, if there is actual loss of use of the foot, a 
40 percent evaluation is provided.  However, in this case, 
there is no radiographic evidence of any malunion or nonunion 
of the tarsal or metatarsal bones.  Therefore, Diagnostic 
Code 5283 is not for application in this case.

The Board notes that the General Counsel for VA, in a 
precedent opinion dated August 14, 1998, (VAOPGCPREC 9-98) 
held that if a disability rating was established under 
Diagnostic Code 5284, the availability of a separate rating 
under Diagnostic Code 5003/5010 and the applicability of 
sections 4.40, 4.45, and 4.59 depend upon the manifestations 
compensated under Diagnostic Code 5284.  It is noted that 
Diagnostic Code 5284 does not contemplate limitation of 
motion.  However, VA's General Counsel has held that 
depending on the nature of the foot injury, Diagnostic Code 
5284 (foot injuries) may involve limitation of motion and 
would require consideration of 38 C.F.R. §§ 4.40, 4.45.  
VAOPGCPREC 9-98.

For disabilities involving substantiated presence of 
degenerative or traumatic arthritis, Diagnostic Codes 5010-
5003 provide that arthritis will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Codes 
5276 et seq.), and that limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  When the 
rating based on limitation of motion is noncompensable under 
the appropriate diagnostic codes, a 10 percent rating for 
each major joint or group of minor joints affected by 
limitation of motion should be assigned; the 10 percent 
rating is not to be combined with, nor added to, Diagnostic 
Code 5003.  In the absence of limitation of motion, a 20 
percent rating will be assigned if there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations; a 
10 percent rating will be assigned if there is X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups.

Although the presence of partial ankylosis of the left second 
PIP and MTP articulations is shown by the X-ray studies 
discussed above, a separate rating for such degenerative 
changes is not warranted under diagnostic Code 5003.  In this 
case, the pertinent service-connected disability is 
manifested by partial ankylosis of two articulations of the 
second left toe that constitute one group of minor joints as 
per 38 C.F.R. § 4.45(f).  

However, given the nature of the appellant's disability, it 
can be argued that limitation of motion is involved, as well 
as pain on use.  The Board finds that the 10 percent rating 
assigned under Diagnostic Code 5284 contemplates limitation 
of motion, in large measure because the November 1998 VA 
examiner indicated that this is most significant of the 
abnormal findings, along with pain.  The assigned initial 
rating of 10 percent reflects the extent of the appellant's 
pain and partial ankylosis and the related functional 
impairment that he experiences as a consequence of these 
symptoms-especially during prolonged walking and 
weightbearing.  See DeLuca, 8 Vet. App. at 204-207; see also 
38 C.F.R. §§ 4.40, 4.45, 4.59.  Consequently, assigning a 
separate rating under Diagnostic Code 5003 is not 
appropriate.  38 C.F.R. § 4.14 (the evaluation of the same 
disability under different criteria is to be avoided).

Under Diagnostic Code 5284, the appellant would be entitled 
to an increased rating if his second left toe disability were 
moderately severe or severe.  The evidence shows that he has 
difficulty with sports or constant use, but the November VA 
examiner was unable to estimate what impact the toe 
disability would have on his daily activities.  There are no 
post-service clinical treatment findings referable to the toe 
disability.  The appellant himself has indicated that he 
recently worked for a period of six years in auto body repair 
without loss of time due to illness.  There is no persuasive 
evidence of a moderately severe foot injury.

Given that a 10 percent rating is warranted for "moderate" 
disability, and because a higher rating is not warranted 
unless there is "moderately severe" disability, the Board 
finds that the appellant's problems with pain and ankylosis 
in the second left toe are best approximated by the 10 
percent rating.  Diagnostic Code 5284.

The Board also considered the provisions of Diagnostic Code 
5172 that provide for a 20 percent evaluation for the 
amputation of one or two toes with the removal of the 
metatarsal head.  Significantly, however, the level of 
disability manifested by the appellant has never been 
analogous to that expected with amputation of the toe with 
removal of the metatarsal head, particularly in light of the 
fact that the appellant demonstrated a range of motion of the 
DIP articulation of the second left toe that was comparable 
to that on his right.  Since Diagnostic Code 5172 provides 
for a noncompensable evaluation where there is amputation of 
two toes, other than the great, without metatarsal 
involvement, the appellant could not be awarded an increased 
evaluation under this Diagnostic Code because he has not 
experienced the loss of the metatarsal head.  

An extraschedular evaluation is not warranted for the 
appellant's service-connected left second toe disability at 
issue in this case since the evidence does not show that it 
presents an unusual or exceptional disability picture.  
38 C.F.R. § 3.321(b)(1).  Significantly, the appellant's 
second left toe disability at issue has not required frequent 
periods of hospitalization and it has not, in and of itself, 
markedly interfered with employment, particularly in light of 
his bilateral fallen arches and bunions.  Furthermore, the 
appellant has not demonstrated receipt of any treatment after 
service for the second left toe and he worked in auto body 
repair from 1992 until 1998 without any loss of time due to 
illness.  

There is no credible, competent evidence indicating a greater 
degree of functional loss attributable to the left second toe 
disability than that commensurate with the respective 
assigned rating.  Therefore, the regular schedular standards, 
with the 10 percent evaluation currently assigned, adequately 
compensate appellant for any adverse industrial impact caused 
by his left second toe disability.

Since the preponderance of the evidence is against allowance 
of this issue, the benefit of the doubt doctrine is 
inapplicable. 38 U.S.C.A. § 5107(b).

Because this is an appeal from the initial rating for the 
left second toe disability, the Board has considered whether 
a "staged" rating is appropriate.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In this instance, the record does 
not show varying levels of disability and, therefore, does 
not support the assignment of a staged rating.

Lastly, after reviewing the record, the Board is satisfied 
that all relevant facts with respect to the increased rating 
claim have been properly developed and that no useful purpose 
would be served by remanding said issue with directions to 
provide further assistance to the appellant.  There is no 
indication that additional relevant medical records exist 
that would indicate a greater degree of severity with respect 
to the service-connected disability than those already of 
record.  Thus, the Board concludes that the evidence is 
sufficient for reaching a fair and well-reasoned decision 
with respect to the issue on appeal, and that the duty to 
assist appellant has been satisfied.  

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
this law is applicable to all claims filed on or after the 
date of enactment, or filed before the date of enactment and 
not yet final as of that date.  However, in this case, even 
though the RO did not have the benefit of the explicit 
provisions of VCAA, VA's duties with respect to the veteran's 
claim have been fulfilled.

The law essentially provides that VA has a duty to notify the 
appellant and his representative of any information and 
evidence needed to substantiate and complete a claim.  
However, the Board finds that the VA has met its duty to 
advise and notify the appellant in this case.  Specifically, 
the appellant was advised and notified of the evidence 
necessary to establish a higher rating in the February 1999 
Statement of the Case (SOC).  The Board finds that the 
discussions in the rating decisions, the SOC and RO letters 
sent to the appellant in effect informed him of the 
information and evidence that would needed to substantiate 
his claim and complied with VA's notification requirements.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).


ORDER

An evaluation in excess of 10 percent for the appellant's 
left second toe disability is denied.


REMAND

Review of the claims file reveals that the appellant 
submitted a VA Form 21-526 in April 1986.  On that form he 
indicated that his previously submitted claims for VA 
benefits were for hospitalization or medical care and for 
veterans educational assistance.  Similarly, his VA Form 22-
1990, filed in August 1980, indicates that he had previously 
applied for no VA benefits.

The National Personnel Records Center (NPRC), in July 1986, 
and in response to the RO's request for service records, 
notified the RO that no service medical records were found.  
NPRC further stated that "DA 664 in file indicates vet filed 
claim at separation on 7-10-79 from Ft. Sill, OK.  VARO 
unknown."  

The Board notes that Form DA-664 is the Serviceman's 
Statement Concerning Application for Compensation from the 
Veteran's Administration.  This form specifically indicates 
that the service member is being processed for separation 
from the Army and has been advised that s/he is entitled to 
file an application for compensation from the Veterans 
Administration.  The DA Form 664 apparently has an option for 
the veteran to decide not to file an application for 
compensation while making it clear that he could do so at a 
later date, as well as an option to file a claim.  While the 
RO did send a letter to the appellant in July 1986 asking if 
he had an earlier VA claim number, the RO did not ask NPRC 
for a copy of the DA 664, nor did the RO conduct a search for 
the appellant's service medical records or other VA claims 
folder at any other RO.  The RO needs to take these actions.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Because of the change in the law brought 
about by the VCAA, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  In addition, because the RO has 
not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
issue a decision at this time.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain a copy of the DA 
Form 664 and/or any other related 
document from NPRC.  All documents 
obtained should be associated with the 
claims file.

2.  The RO should conduct a search for a 
claims file for the appellant at other 
ROs.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed. 

4.  Thereafter, the RO should 
readjudicate the earlier effective date 
claim.  If the benefits sought on appeal 
remain denied, the appellant and the 
appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 



